Filed 5/13/21 Hwang v. Shah CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 SHIRLEY S. HWANG,
             Plaintiff and Respondent,
 v.
 JAY C. SHAH,                                                            A160309
             Defendant;
                                                                         (City & County of San Francisco
 CHANDRAKANT K. SHAH,                                                    Super. Ct. No. CPF-18-516411)
             Objector and Appellant.


         In this action by Shirley S. Hwang to enforce a criminal restitution
order and civil judgment against defendant Jay C. Shah, Hwang examined
Shah’s father, third party Chandrakant K. Shah (appellant or C.K. Shah).
Thereafter she obtained an order pursuant to Code of Civil Procedure1
section 708.180 determining that C.K. Shah owes his son a debt against
which Hwang could satisfy her judgment and restitution order. On appeal,
C.K. Shah contends the trial court’s finding that his denial of the debt was
not made in good faith is not supported by substantial evidence. He also
contends, among other things, that the court applied improper standards in



       All statutory references are to the Code of Civil Procedure unless
         1

otherwise noted.


                                                               1
reaching that finding and violated his right to due process and the Uniform
Voidable Transfer Act (UVTA) (Civ. Code, § 3439 et seq.). We find no
reversable error and shall affirm the order.
                                 Background
      In prior criminal proceedings it was determined that in 2009, Jay Shah
and coconspirators stole title to three condominiums owned by Hwang in the
new Rincon Hill development in San Francisco and fraudulently secured
mortgages on the properties for $2.2 million. (People v. Shah (A138475, July
8, 2016) [nonpub opn.].) Jay Shah absconded with the majority of the
mortgage proceeds, which he used to, among other things, redeem from
foreclosure a 106–acre ranch property located in Santa Clara County known
as the Quimby Ranch. (Ibid.)
      Following his arrest, Jay Shah transferred title to the Quimby Ranch to
his parents, C.K. and Mrudula Shah. In late 2010, the San Francisco District
Attorney sought an order enjoining transfer or sale of the property.
Jay Shah’s parents opposed the proposed injunction and submitted a verified
claim of ownership of the Quimby Ranch based on his post-arrest transfer of
title to them. In November 2010, the court issued an injunction prohibiting
Jay Shah, C.K. Shah, Mrudula Shah, or anyone acting in concert with them,
from “transfer[ring] any interest, by sale, pledge, grant of security interest, or
otherwise dispos[ing] of” the Quimby Ranch. The court rejected the parents’
claim that they had taken the Quimby Ranch as bona fide purchasers.
      In March 2012, Jay Shah was convicted of 13 felonies arising out of the
fraudulent loans secured by Hwang’s properties.2 In March 2013, he was



      2 Jay Shah was convicted of conspiracy to commit money laundering,
identity theft, grand theft, money laundering, burglary, and filing false deeds
and deeds of trust. (People v. Shah, supra, A138475 [nonpub. opn.].)


                                        2
sentenced to 20 years in prison and ordered to pay a $14.1 million criminal
fine.3 (People v. Shah, supra, A138475 [nonpub. opn.].)
      In October 2013, C.K. and Mrudula Shah recorded in Santa Clara
County five deeds of trust (the Trust Deeds) encumbering real property they
purported to own or control, including the Quimby ranch. The Trust Deeds
identify Jay Shah as the beneficiary and state that they are recorded for the
purpose of securing “payment of the sum of $7,250,000.00 with interest
thereon according to the terms of a promissory note or notes of even date
herewith made by trustor payable to the order of the beneficiary, and
extensions or renewals thereof.”
      In August 2015, the superior court issued an order for victim
restitution in Jay Shah’s criminal case in favor of Hwang in the amount of
$311,767.05, bearing interest at 10 percent per annum from the date of
sentencing.
      In October 2016, C.K. and Mrudula Shah recorded five substitutions of
trustee and full reconveyances purporting to cancel the Trust Deeds and
reconvey each of the encumbered properties from Shah back to his parents.
      In 2011, shortly before Shah’s conviction in the criminal case, Hwang
had commenced a civil action for damages against Shah. In August 2018, the
superior court awarded Hwang $3,869,560 in damages, including $1,600,000
in punitive damages. In awarding punitive damages, the court rejected
Shah’s claimed indigence. The court explained, “The court finds that the
network of entities that defendant developed in his criminal scheme to
conceal and distribute the proceeds of his criminal enterprise in People v.



      3In July 2016, Jay Shah’s criminal conviction was affirmed with
modification as to the sentence by Division Two of this court. (People v. Shah,
supra, A138475 [nonpub. opn.].)


                                       3
Shah was still in use after his conviction . . . . The historic and present
movement of real property and funds between defendant, his family members
and associates and the failure to provide timely and relevant documents
leads the court to suspect that the failure was meant to conceal the
defendant’s real net worth.”4
      In November 2018, Hwang commenced the present proceeding to
enforce her victim restitution award entered in Jay Shah’s criminal case. In
those proceedings she filed an application for an order to examine C.K. Shah
pursuant to section 708.120. The petition alleged that the Trust Deeds
establish a prima facie case that C.K. Shah owes his son a debt or has
possession or control of property in which Jay Shah had an interest. The
application was granted and C.K. Shah appeared for examination.
      At the examination, C.K. Shah explained that the Trust Deeds were
part of a rushed estate planning effort undertaken by him and his wife when
he received a cancer diagnosis. He claimed that the Trust Deeds were
recorded based on advice received from a criminal attorney. Later, however,
they consulted an estate-planning attorney who told them recording the
Trust Deeds was the wrong approach. The attorney coordinated with
Jay Shah to have the reconveyances recorded.
      Following the completed examination, Hwang filed a motion pursuant
to section 708.180, subdivision (a), asking the superior court to determine
that C.K. Shah owed a debt to his son. C.K. Shah opposed the motion
arguing that the deeds never represented an actual debt owed to Jay Shah
and were recorded as a poorly conceived estate plan.



      4 The judgment entered against Jay Shah and in favor of Hwang in the
civil lawsuit is pending appeal before Division Three of this court
(No. A156674).


                                        4
      In February 2020, the court issued an order finding that C.K. Shah
owes his son Jay Shah $7.25 million. At the hearing on Hwang’s motion, the
court found that C.K. Shah’s claim that there was never a debt was not
“made in good faith in light of the factual history in these cases.” The court
noted that its finding was based on the totality of the circumstances,
including C.K. Shah’s testimony that “he believed that he was going to die
and so he did a foolish estate-planning device by signing a note and deed of
trust to his son, but then realized that it was in error from the very
beginning, and so he asked his son’s cooperation to undo the security
instruments.” In its written order, the court confirmed that the four Trust
Deeds evidenced a $7.25 million debt owed by C.K. Shah to Jay Shah. The
court found “[b]ased on the plain language of the Trust Deeds, . . . that [C.]K.
Shah’s claim that he never owed a debt to Jay Shah is not made in good faith.
This debt continued to exist at the time Plaintiff’s judgment against Jay Shah
matured.” The court found further that “Jay Shah’s attempt to cancel this
debt by recording a substitution of trustee and full reconveyance in October
2016 as to each encumbered property . . . violated the actual and constructive
fraud prongs of the [UVTA].” Finally, the court concluded, “Because Jay Shah
and [C.]K. Shah acted in concert to violate the UVTA and cancel the $7.25
million debt at a time Jay Shah owed plaintiff victim restitution, the court
finds it proper to enter judgment against [C.]K. Shah, who was the intended
beneficiary of the reconveyances in the amount necessary to satisfy . . . the
victim restitution awarded to her in [the criminal case] and the civil
judgment entered in her favor.”




                                        5
      Appellant filed a timely notice of appeal of the court’s order.5
                                  Discussion
      An order for restitution in a criminal case may be enforced in the same
manner as a civil judgment. (Pen. Code, § 1202.4, subd. (i).) The statutes
covering the enforcement of civil judgments are organized in the Enforcement
of Judgments Law, which appears in sections 680.010 through 724.260.
(Evans v. Paye (1995) 32 Cal.App.4th 265, 276 (Evans).)) As relevant here,
sections 708.120, 708.180 and 708.205 permit a judgment creditor to enforce
a judgment against a third party who owes a debt to the judgment debtor.
Under section 708.120, if a judgment creditor makes a prima facie showing
that a third party holds property of, or owes a debt to, the judgment debtor,
the third party may be ordered to appear in court to answer questions about
the property or debt. Under section 708.180, subdivision (a), if the third party
denies the debt, the creditor may ask the court to determine the existence of
the debt.6 Section 780.180, subdivision (b) restricts the court’s authority if
among other things, the third party’s denial of the debt is made in good
faith.7 Finally, section 708.205, subdivision (a) provides that “at the

      5 Although the order indicates the court’s intent to enter a judgment in
this action for Hwang against C.K. Shah in the amount of $3,725,116.56 plus
interest, no judgment has yet been entered. The order determining the debt is
made appealable by section 708.180, subdivision (a), which reads in relevant
part: “The determination is conclusive as to the parties to the proceeding and
the third person, but an appeal may be taken from the determination.”
      6 Section 708.180, subdivision (a) provides: “Subject to subdivision (b), if
a third person examined pursuant to Section 708.120 claims an interest in
the property adverse to the judgment debtor or denies the debt, the court
may, if the judgment creditor so requests, determine the interests in the
property or the existence of the debt. . . .”
      7Section 708.180, subdivision (b) provides: “The court may not make
the determination provided in subdivision (a) if the third person’s claim is


                                        6
conclusion of a proceeding pursuant to this article, the court may order . . . a
debt owed by the third person to the judgment debtor to be applied toward
the satisfaction of the money judgment if the property is not exempt from
enforcement of a money judgment. Such an order creates a lien on the
property or debt.”
      In summary, if the judgment creditor makes a prima facie showing that
the third party owes money to the judgment debtor, the burden shifts to the
third party to show by a preponderance of the evidence that he denies the
debt in good faith. (Evans, supra, 32 Cal.App.4th at p. 282.) If the trial court
finds that the third party’s claim of good faith is credible, the debt’s existence
is then determined by way of a creditor’s suit instead of through the
summary procedure supplied by sections 708.120 and 708.180. (Evans, supra,
at p. 283.) If the trial court rejects the third party’s claim of good faith, it may
then order that the third party’s debt to the judgment debtor be applied
toward satisfying the money judgment, thereby creating a lien on the debt.
(§ 708.205, subd. (a).)
      We review the trial court’s factual finding that C.K. Shah’s denial of
the debt was not made in good faith under the substantial evidence standard.
(Evans, supra, 32 Cal.App.4th at p. 285, fn. 18.) Insofar as his arguments



made in good faith and any of the following conditions is satisfied: [¶] (1) The
court would not be a proper court for the trial of an independent civil action
(including a creditor’s suit) for the determination of the interests in the
property or the existence of the debt, and the third person objects to the
determination of the matter under subdivision (a). [¶] (2) At the time an
order for examination pursuant to Section 708.120 is served on the third
person a civil action (including a creditor’s suit) is pending with respect to the
interests in the property or the existence of the debt. [¶] (3) The court
determines that the interests in the property or the existence of the debt
should be determined in a creditor’s suit.”


                                         7
require statutory interpretation or application of other “legal principles” we
apply a de novo standard of review.
      Initially, we conclude that the record provides ample support for the
court’s factual finding that C.K. Shah’s denial of the debt was not made in a
good faith. Contrary to C.K. Shah’s argument, the court was not required to
find that the denial was “frivolous and a sham with no substantial evidence
in support.” In Evans, supra, 32 Cal.App.4th at page 282, the court rejected a
similar argument that, to establish good faith, the third party merely needs
to show that his denial of the debt was not “blatantly fraudulent.” The court
explained, “This low threshold of proof is inconsistent with the statutory
scheme, which favors utilization of the enforcement procedure set forth in
section 708.180 to determine the existence of a third person’s debt to the
judgment debtor. [Citation.] As we have noted, permitting the third person to
satisfy his or burden of establishing good faith simply by presenting any
facially plausible explanation for denying the debt, e.g., showing the denial of
the debt is not ‘ “blatantly fraudulent,” ’ would defeat the purpose of the
statute, which is to preclude a third person who has acted in bad faith from
delaying the matter by compelling the judgment creditor to resort to a
creditor’s suit to determine the existence of the debt. [¶] Had the Legislature
intended the third person need show only that the denial of a debt is not
patently frivolous or an obvious sham, it could have so specified. Instead, the
statutory scheme requires proof by a preponderance of the evidence that the
denial was made in ‘good faith.’ [Citations.] [¶] ‘Good faith is that state of
mind denoting honesty of purpose, freedom from intention to defraud, and,
generally speaking, means being faithful to one’s duty or obligation. It is the
opposite of fraud and bad faith.’ ” (Id. at pp. 282–283.) Good faith may be
“shown by evidence that the third person genuinely believed the debt never



                                        8
existed or, if there was a debt, by evidence of the third person’s sincere belief
that the obligation to the judgment debtor was dependent on a condition yet
unfulfilled; that payment on the debt had been excused by the occurrence of
some event subsequent to the obligation or by the judgment debtor’s failure
to perform; that the obligation was incurred through mistake or fraud; that
an honest dispute exists as to the amount of the debt; or that the debt had
already been satisfied, in whole or in part.” (Id. at p. 283.) Section 780.180
“necessarily envisions that the court will assess the credibility of the third
person’s claim in light of other evidence presented concerning the alleged
debt. [Citation.] ‘An individual’s personal good faith is a concept of his own
mind and inner spirit and, therefore, may not be conclusively determined by
his protestations alone. The existence of . . . good faith as a substantive fact,
therefore, necessitates an examination and evaluation of external
manifestations as well. [It] may be evidenced by facts and surrounding
circumstances existing prior and subsequent to the acts [at issue].’ ” (Id. at
p. 281.)
      Here, while appellant emphasizes the plausibility of his explanation for
the Trust Deeds and subsequent recordation of the reconveyances offered at
his examination, he failed to present any evidence at the section 708.180
hearing in support of his self-serving testimony. He emphasizes in his
appellate briefs that the Trust Deeds were recorded on the bad advice of a
criminal law attorney and that the reconveyances were accomplished on the
advice of an attorney, “who is a seasoned certified specialist in estate
planning” but at the hearing below, he failed to provide a declaration from
either attorney. During his examination, C.K. Shah denied having much
information about the reconveyances and suggested that Hwang’s attorney
“should talk to [his] estate attorney.” However, when Hwang’s attorney asked



                                        9
for permission to speak with his estate planning attorney, C.K. Shah said,
“Well, let me talk to him.”
      C.K. Shah’s testimony at his examination that the Trust Deeds were an
attempt at estate planning is further undermined by his admission at that
time that he did not record deeds of trust for the half of his estate that was
intended for Jay Shah’s sister or any of his other heirs. He also offered no
explanation in his examination as to why he consulted a criminal law
attorney for estate planning advice when the properties were already held in
a revocable trust.
      C.K. Shah’s credibility was also impeached by the fact that he recorded
the deed of trust encumbering the Quimby Ranch in violation of the court’s
injunction. His claim that he did not then “recall” that there was an
injunction on the property is not credible in light of his participation in those
proceedings. The timing of the reconveyances is also suspicious. As the trial
court observed, the reconveyances were recorded two weeks after Jay Shah
filed a declaration in the civil action asserting that he was indigent and could
not afford to retain legal counsel.
      Finally, whether the Trust Deeds evidence a debt or an estate plan
must be considered in the context of the family’s history of property transfers.
Division Two’s opinion affirming Jay Shah’s criminal conviction notes that
“Shah and his parents would transfer property back and forth to allow them
to borrow money for projects.” (People v. Shah, supra, A138475 [nonpub.
opn.].) Similarly, the trial judge adjudicating the civil action recognized the
family has a history of shifting ownership of property to conceal assets. Given




                                       10
the above, the court reasonably rejected the explanation proffered by C.K.
Shah as not credible.8
      The remaining challenges asserted by C.K. Shah to the court’s order
are also without merit. He argues that for the reasons discussed below, “it is
not possible for a court to find that his denial of this ‘debt’ lacked good faith,
even if the court were to suspect that there was some kind of a conspiracy by
a convicted felon to commit fraud.” We disagree.
      Appellant contends the court applied the “wrong legal standard for
taking judicial notice of a document” in concluding that the Trust Deeds
established the existence of the debt as a matter of law. He argues the court
erred by accepting the truth of the recitals found on the Trust Deeds without
considering his testimony rebutting those recitals and establishing that there
was never a debt owed to Jay Shah. The court did not, however, as C.K. Shah
suggests fail to consider his testimony. To the contrary, the court detailed his
testimony but found it lacking in credibility and insufficient to rebut the
recitals found in the recorded instruments.
      C.K. Shah contends the recitals on the Trust Deeds were insufficient to
establish the existence of the debt because the recitals do not reflect the
terms and conditions of the promissory note. C.K. Shah acknowledges that a
promissory note once existed but it was not produced in response to Hwang’s
subpoena because it “doesn’t exist anymore.” On appeal, C.K. Shah questions
whether the note may have “included an essential term that nothing was due
or owing to the nominal payee until the condition precedent was fulfilled of
the death of the maker” and argues that without proof of the terms of the



      8In light of this conclusion, we need not reach the alternative
argument advanced by Hwang that C.K. Shah’s testimony was barred by the
parol evidence rule.


                                        11
loan, it is “impossible to find that a current debt was all due and payable
now.” This argument ignores that Hwang was only required to establish a
prima facie case in support of the existence of the debt and that C.K. Shah
had the burden of proof in denying the debt.
      C.K. Shah also argues that the recorded reconveyances establish his
good-faith denial as a matter of law. His argument is both legally and
factually wrong. First, the recording of the reconveyances did not necessarily
release the debt pursuant to Civil Code section 1541.9 “[T]he legal effect of
reconveyance is only to clear the title of record.” (Snider v. Basinger (1976) 61
Cal.App.3d 819, 823.) The reconveyances recorded in this case did not
expressly purport to release a debt. Nor could they have been intended to
release the debt because C.K. Shah testified that there was no debt to be
released. Thus, the sole import of the reconveyances was to release
Jay Shah’s security interest in the property. It did not erase the debt.
      C.K. Shah also argues that the court’s order effectively voided the
reconveyances in violation of the UVTA. The court’s order, however, did not
expressly or implicitly void the reconveyances. To the contrary, at the
hearing, the court expressly stated that it did not believe it had the authority
to void the reconveyances and Hwang’s attorney confirmed that voiding the
reconveyances was not necessary to grant the requested relief. We agree that
Hwang was not required to commence a new civil action against C.K. Shah
for the sole purpose of setting aside the reconveyances. The court was
authorized under section 708.180 to determine the existence of a debt,
irrespective of any security therefor.

      9 Civil Code section 1541 reads: “An obligation is extinguished by a
release therefrom given to the debtor or the released party by the creditor or
releasing party, upon a new consideration, or in writing, with or without new
consideration.”


                                         12
      Next, C.K. Shah argues that the court’s order voided the reconveyances
in violation of his right to due process. As discussed above, the court did not
void the reconveyances. Moreover, the summary procedure to determine the
existence of the debt did not violate C.K. Shah’s right to due process. In
Evans, supra, 32 Cal.App.4th at page 280, the court rejected a similar
argument, explaining, “despite a third person’s denial of an obligation owed
to the judgment debtor, section 708.180 expressly authorizes the trial court,
in a hearing outside the framework of a creditor’s suit, to determine whether
the third person in fact owes money to a judgment debtor . . . . The third
person is afforded due process in a section 708.180 hearing by its provision
giving the court discretion to grant a continuance for discovery, the
production of evidence, or other preparation for the hearing.”10




      10  Section 708.180 expressly authorizes the court to “grant a
continuance for a reasonable time for discovery proceedings, the production of
evidence, or other preparation for the hearing.” In the trial court, C.K. Shah
opposed Hwang’s motion noting, without elaboration, “if the court is
unwilling to deny the motion, the third party requests that . . . the court
allow discovery and put this matter over until discovery is completed and a
full trial can be held.” At the hearing, his attorney reiterated that is was
improper to deny the motion “without the opportunity for the third party to
do further exploratory discovery” but failed to identify what specific discovery
was needed or press for a ruling on his ability to conduct discovery. On
appeal, C.K. Shah contends the court erred by refusing to grant his request
for discovery. It was, however, clearly within the court’s discretion to deny
the broad request for discovery. The fact, asserted for the first time on
appeal, that he was apparently unable to gather a declaration from Jay Shah
in the time required to oppose the motion may have been grounds for a
continuance but is irrelevant to his request for discovery. C.K. Shah’s
assertion, again made for the first time on appeal, that he should have been
permitted to propound discovery on Hwang is similarly without merit insofar
as he fails to identify the relevance of any possible discovery propounded on
Hwang to the existence of his debt to his son.


                                       13
      Finally, C.K. Shah argues that the court’s order is void because the
court lacks authority to enter a judgment against a nonparty. C.K. Shah
notes that the written order indicates the court’s intent to enter a judgment
against C.K. Shah personally for the amount of the civil judgment and the
restitution order. The order finds that the reconveyances were recorded in
violation of the fraud provisions of the UVTA (Civ. Code, §§ 3439.04,
3439.05).11 It concludes, “Because Jay Shah and [C.]K. Shah acted in concert
to violate the UVTA and cancel the $7.25 million debt at a time Jay Shah
owed plaintiff victim restitution, the court finds it proper to enter judgment
against [C.]K. Shah, who was the intended beneficiary of the reconveyances
in the amount necessary to satisfy plaintiff’s outstanding claim, pursuant to
Civil Code section 3439.08(b)(l)(A).”12 As discussed above, however, the court

      11  Civil Code section 3439.04, subdivision (a) reads in relevant part: “A
transfer made or obligation incurred by a debtor is voidable as to a creditor,
whether the creditor’s claim arose before or after the transfer was made or
the obligation was incurred, if the debtor made the transfer or incurred the
obligation as follows: [¶] (1) With actual intent to hinder, delay, or defraud
any creditor of the debtor. [¶] (2) Without receiving a reasonably equivalent
value in exchange for the transfer or obligation, and the debtor . . . [¶] (A) . . .
[¶] (B) [i]ntended to incur, or believed or reasonably should have believed
that the debtor would incur, debts beyond the debtor’s ability to pay as they
became due.” Civil Code section 3439.05, subdivision (a) reads: “A transfer
made or obligation incurred by a debtor is voidable as to a creditor whose
claim arose before the transfer was made or the obligation was incurred if the
debtor made the transfer or incurred the obligation without receiving a
reasonably equivalent value in exchange for the transfer or obligation and
the debtor was insolvent at that time or the debtor became insolvent as a
result of the transfer or obligation.”
      12 Civil Code section 3439.08, subdivision (b) reads in relevant part: “To
the extent a transfer is avoidable in an action by a creditor under paragraph
(1) of subdivision (a) of Section 3439.07, the following rules apply: [¶] (1)
Except as otherwise provided in this section, the creditor may recover
judgment for the . . . the amount necessary to satisfy the creditor’s claim . . . .


                                        14
has yet to enter a judgment in this action. The right to the judgment Hwang
seeks is being actively litigated between the parties before the trial court. We
decline to provide an advisory opinion regarding the merit of any judgment
that may subsequently be entered.13
                                  Disposition
      The order granting Hwang’s motion to determine the existence of a
debt under section 708.180 is affirmed. Hwang shall recover her costs on
appeal.


                                            POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




The judgment may be entered against the following: [¶] (A) The first
transferee of the asset or the person for whose benefit the transfer was
made.” Civil Code section 3439.07, subdivision (a) provides: “In an action for
relief against a transfer or obligation under this chapter, a creditor, subject to
the limitations in Section 3439.08, may obtain: [¶] (1) Avoidance of the
transfer or obligation to the extent necessary to satisfy the creditor’s claim.
. . .”
      13 Hwang’s motion to strike the portions of appellant’s reply brief that
raise new arguments is denied as unnecessary. Appellant’s contentions
regarding the “one-action” and “security-first” rules, raised at pages 25 to 30
of the reply brief, were not previously asserted in either the trial court or in
appellant’s opening brief. These untimely contentions may not be and have
not been considered. (American Indian Model Schools v. Oakland Unified
School Dist. (2014) 227 Cal.App.4th 258, 275–276.)

                                       15